DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on July 17, 2019. Claims 1-20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on June 18, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for App. No. CN201811005086.1 dated August 30, 2018.

Drawings
The drawings are objected to because the drawings are of poor quality. The lines are too thin and the letters and numbers are also of poor quality. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing 

Claim Objections
Claims 1, 3-13, 15, and 17 are objected to because of the following informalities:  
Each of claims 1, 3-4, 6-7, 9, 11-13, 15 and 17 should include an “and” after the second to last limitation;
Claim 3 recites a collision risk value, comprises:. The comma should be removed. Claim 8 is objected to for the same reasoning;
Claim 5 recites the each region, comprises:. The comma should be removed. Claims 6 and 7 are objected to for the same reasoning;
Claim 10 recites an central axis and should recite “a central axis”;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 3, 8, 19, and 20 along with the corresponding dependent claims 2 and 4-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Each of claims 1 and recites each obstacle, the obstacle, and the each obstacle. It is unclear if these limitations are intended to be the same limitation or multiple limitations. For purposes of this Action, Examiner is interpreting them to all relate to the same element. 

Claim 3 recites a collision risk value twice. It is unclear if these limitations are intended to be the same limitation or multiple limitations. For purposes of this Action, Examiner is interpreting them to all relate to the same element.

Each of claims 8 and 19 recites a linear judgment manner. After reviewing the specification, it is unclear what this limitation is intended to mean. For purposes of this Action, examiner is interpreting this limitation to mean that a decision is made during the process of calculating the collision risk value based on the individual calculated risk values. Examiner requests Applicant to provide a definition of this term along with supporting documentation, if available.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a processor, because a memory by itself is unable to execute the software steps. 


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward a method and independent claim 9 is directed toward an apparatus. Therefore, independent claims 1 and 9 along with the corresponding dependent claims 2-8 and 10-19 are directed to a statutory category of invention under Step 1. However, dependent claim 20, which is drawn to a storage medium, does not fall into a statutory category, because it is considered a signal per se. Therefore, claim 20 is rejected under 35 U.S.C. 101 for being directed toward non-statutory subject matter. 
Examiner suggests changing the language of the claim to include the phrase “a non-transitory storage medium” to make it clear that the storage medium is transitory and cannot merely be a signal. 

Under Step 2A and Step 2B, the independent claims 1 and 9 are also directed to an abstract idea without significantly more. Specifically, the claims, under their broadest reasonable interpretation cover certain mental processes. The language of independent claim 1 is used for illustration: 
A collision detection method based on an autonomous vehicle, comprising: 
acquiring first point cloud data of each obstacle in each region around the autonomous vehicle, wherein the first point cloud data represents coordinate information of the obstacle, and the first point cloud data is based on a world coordinate system (a person may look around and see where obstacles are located relative to the person. The depth perception is considered equivalent to collecting depth data (i.e., point cloud data)); 
converting the first point cloud data of the each obstacle into second point cloud data based on a relative coordinate system, wherein an origin of the relative coordinate system is a point on the autonomous vehicle (a person may think about how far the obstacles are from the vehicle rather than from the person); 
determining, according to the second point cloud data of the each obstacle in all regions, a collision risk value, wherein the collision risk value represents a possibility of collision of the autonomous vehicle (a person may think about what the chances might be of one or more obstacles hitting different regions of the vehicle and may mentally assign a risk value to each of the vehicle regions).


Under Step 2A, Prong One, independent claims 1 and 9 recite, in part, a method and an apparatus. Other than reciting an autonomous vehicle, obstacles, a memory, and a processor, 

Under Step 2A, Prong 2, the “mental processes” judicial exception is not integrated into a practical application.  For example, independent claims 1 and 9 recite the additional elements of an autonomous vehicle, obstacles, a memory, and a processor.  These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements 1 and 9 are not integrated into the claims as a whole, claims 1 and 9 are directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claims 1 and 9 are not patent eligible. 

Dependent claims 2-8 and 10-20 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-8 and 10-20, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over U.S. Pub. No. 2009/0265107 (hereinafter, “Matsuno”) as evidenced by U.S. Pub. No. 2007/0219720 (hereinafter, “Trepagnier”).

Regarding claim 1, Matsuno discloses a collision detection method based on an autonomous vehicle (see at least [0005] and [0070]; the method may detect potential collisions, and the vehicle may have at least some autonomous aspects), comprising: 
acquiring first point cloud data of each obstacle in each region around the autonomous vehicle, wherein the first point cloud data represents coordinate information of the obstacle, and the first point cloud data is based on a world coordinate system (see at least [0025]; three dimensional object data (i.e., point cloud data) in a front region and a rear region are acquired. The positional data is based on a coordinate system surrounding the camera position instead of based on the world coordinate system. Examiner asserts that this is an obvious variant as evidenced by Trepagnier, as discussed below); 
converting the first point cloud data of the each obstacle into second point cloud data based on a relative coordinate system, wherein an origin of the relative coordinate system is a point on the autonomous vehicle (see at least [0025]; the coordinate system is based on a relative coordinate system dictated by the sensor that may be positioned on the autonomous vehicle); 
determining, according to the second point cloud data of the each obstacle in all regions, a collision risk value, wherein the collision risk value represents a possibility of collision of the autonomous vehicle (see at least Fig. 3, [0009], and [0034]; multiple sampling times, each of which acquires 3D data (i.e., point cloud data) of each obstacle in the front and rear regions are used to determine the risk of collision between the object and the autonomous vehicle). 
While Matsuno does not explicitly teach that the data is collected via a global coordinate system, Trepagnier teaches ways in which coordinate systems may be interchangeable between different coordinate systems; see at least [0066]-[0067]. Because all coordinate systems are interchangeable via mathematical translations, the use of one over another is considered a design choice and renders all coordinate systems obvious variants of one another. Therefore, one of ordinary skill in the art, before the time of filing, would recognize that the use of one coordinate system instead of another would be an obvious change in design choice.

Regarding claim 2, Matsuno, as evidenced by Trepagnier, renders obvious all of the limitations of claim 1. Additionally, Matsuno discloses wherein the origin of the relative coordinate system is a center point of the autonomous vehicle, an X-axis of the relative coordinate system is an central axis of the autonomous vehicle, a Y-axis of the relative coordinate system passes through the origin and is perpendicular to the X-axis, a Z-axis of the relative coordinate system passes through the origin, and the Z-axis of the relative coordinate system is perpendicular to both the X-axis and the Y-axis (see at least [0025]; a coordinate system is used which is equivalent and/or obvious variant to the claimed coordinate system, as evidenced at least by Trepagnier, as discussed below).
While Matsuno does not explicitly teach that the data is collected via a coordinate system with an origin at the center of a vehicle, Trepagnier teaches ways in which coordinate systems may be interchangeable between different coordinate systems; see at least [0066]-[0067]. Because all coordinate systems are interchangeable via mathematical translations, the use of one over another is considered a design choice and renders all coordinate systems obvious variants of one another. Therefore, one of ordinary skill in the art, before the time of filing, would recognize that the use of one coordinate system instead of another would be an obvious change in design choice.

Regarding claim 3, Matsuno, as evidenced by Trepagnier, renders obvious all of the limitations of claim 1. Additionally, Matsuno discloses wherein the determining, according to the second point cloud data of the each obstacle in all regions, a collision risk value, comprises: 
determining, according to the second point cloud data of the each obstacle, an obstacle speed of the each obstacle (see at least Fig. 3, [0009], and [0034]; multiple sampling times, each of which acquires 3D data (i.e., point cloud data) of each obstacle in the front and rear regions are used to determine the risk of collision between the object and the autonomous vehicle via speed calculations); 
determining, according to obstacle speeds of all obstacles within the each region, a regional risk value of the each region (see at least Fig. 3, [0009], and [0034]; multiple sampling times, each of which acquires 3D data (i.e., point cloud data) of each obstacle in the front and rear regions are used to determine the risk of collision between the object and the autonomous vehicle via speed calculations in the front and rear (i.e., each region)); 
determining, according to the regional risk values of all the regions, the collision risk value (see at least Fig. 3, [0056]-[0057], and [0062]; the risk is determined based on the risk in each region).

Regarding claim 4, Matsuno, as evidenced by Trepagnier, renders obvious all of the limitations of claim 3. Additionally, Matsuno discloses wherein after determining, according to the second point cloud data of the each obstacle, the obstacle speed of the each obstacle, the method further comprises: 
acquiring the obstacle speed of the each obstacle on previous N frames, wherein N is a positive integer great than or equal to 1 (see at least [0034]; “n” is the number of sampling times comprising frames); 
correcting, according to the obstacle speed of the each obstacle on the previous N frames, the obstacle speed of the each obstacle, to obtain a corrected obstacle speed of the each obstacle (see at least [0034]; the average is used to generate a more accurate or “corrected” obstacle speed).

Regarding claim 5, Matsuno, as evidenced by Trepagnier, renders obvious all of the limitations of claim 3. Additionally, Matsuno discloses wherein the determining, according to the obstacle speeds of all obstacles in the each region, a regional risk value of the each region, comprises: 
performing a weighted calculation on the obstacle speeds of all obstacles in the each region to obtain the regional risk value of the each region (see at least [0038] and [0056]-[0057]; the regional risk is associated with the one obstacle in each region).

Regarding claim 6, Matsuno, as evidenced by Trepagnier, renders obvious all of the limitations of claim 3. Additionally, Matsuno discloses wherein the determining, according to the obstacle speeds of all obstacles in the each region, a regional risk value of the each region, comprises: 
determining, according to the obstacle speeds of all obstacles in the each region, a test obstacle in the each region (see the application generally; one obstacle is identified in each of the rear and front of the vehicle (i.e., each region)); 
acquiring an actual distance and a safety distance of the test obstacle in the each region, wherein the actual distance represents the actual distance between the test obstacle and the autonomous vehicle, and the safety distance represents the safety distance between the test obstacle and the autonomous vehicle (see at least [0027] and [0039]; the actual distance Dr and Df of the obstacles in the front and rear of the vehicle are determined. Any time the change in distance becomes smaller than the initial calculation, it is considered unsafe. This is calculated by determining when the difference in velocity of the vehicle and the following or leading vehicle (i.e., distance between the vehicle and the front/rear obstacles) change such that they are getting closer to one another, and the risk value becomes larger than 1); 
determining a difference between the actual distance and the safety distance of the test obstacle in the each region as the regional risk value of the each region (see at least [0027] and [0039]; the actual distance Dr and Df of the obstacles in the front and rear of the vehicle are determined. Any time the change in distance becomes smaller than the initial calculation, it is considered unsafe. This is calculated by determining when the difference in velocity of the vehicle and the following or leading vehicle (i.e., distance between the vehicle and the front/rear obstacles) change such that they are getting closer to one another, and the risk value becomes larger than 1).

Regarding claim 7, Matsuno, as evidenced by Trepagnier, renders obvious all of the limitations of claim 6. Additionally, Matsuno discloses wherein the acquiring a safety distance of the test obstacle in the each region, comprises: 
acquiring an autonomous vehicle acceleration and an autonomous vehicle speed of the autonomous vehicle and acquiring an obstacle acceleration of the test obstacle in the each region (see at least [0027]-[0028] and [0039]; the actual distance Dr and Df of the obstacles in the front and rear of the vehicle are determined. Any time the change in distance becomes smaller than the initial calculation, it is considered unsafe. This is calculated by determining when the difference in velocity of the vehicle and the following or leading vehicle (i.e., distance between the vehicle and the front/rear obstacles) change such that they are getting closer to one another, and the risk value becomes larger than 1. The acceleration and velocity of the vehicle, which may be autonomous, is also determined); 
determining, according to the obstacle acceleration of the test obstacle in the each region, the obstacle speed of the test obstacle in the each region, and the autonomous vehicle acceleration and the autonomous vehicle speed, the safety distance of the test obstacle in the each region (see at least [0027]-[0028] and [0039]; the actual distance Dr and Df of the obstacles in the front and rear of the vehicle are determined. Any time the change in distance becomes smaller than the initial calculation, it is considered unsafe. This is calculated by determining when the difference in velocity of the vehicle and the following or leading vehicle (i.e., distance between the vehicle and the front/rear obstacles) change such that they are getting closer to one another, and the risk value becomes larger than 1. The acceleration and velocity of the vehicle, which may be autonomous, is also determined).

Regarding claim 8, Matsuno, as evidenced by Trepagnier, renders obvious all of the limitations of claim 3. Additionally, Matsuno discloses wherein the determining, according to the regional risk values of all the regions, the collision risk value, comprises: 
performing a calculation on the regional risk values of all regions by adopting a linear judgment manner to obtain the collision risk value (see at least [0008]; an overall collision risk is calculated based at least on the front and rear vehicles (i.e., obstacles in the respective regions) which results in optimum positioning of the vehicle).

Regarding claim 9, Matsuno discloses a collision detection apparatus based on an autonomous vehicle (see at least [0032]; the control unit is equivalent to the collision detection apparatus), comprising: 
a memory and a processor (see at least [0023] and [0051]; the control unit is considered a processor, because it executes program language, and data is capable of being stored which requires a memory); 
wherein the memory is configured to store executable instructions of the processor (see at least [0023] and [0051]; the control unit is considered a processor, because it executes program language, and data is capable of being stored which requires a memory); and the processor, when executing the executable instructions, is configured to: 
acquire first point cloud data of each obstacle in each region around the autonomous vehicle, wherein the first point cloud data represents coordinate information of the obstacle, and the first point cloud data is based on a world coordinate system (see at least [0025]; three dimensional object data (i.e., point cloud data) in a front region and a rear region are acquired. The positional data is based on a coordinate system surrounding the camera position instead of based on the world coordinate system. Examiner asserts that this is an obvious variant as evidenced by Trepagnier, as discussed below);
convert the first point cloud data of the each obstacle into second point cloud data based on a relative coordinate system, wherein an origin of the relative coordinate system is a point on the autonomous vehicle (see at least [0025]; the coordinate system is based on a relative coordinate system dictated by the sensor that may be positioned on the autonomous vehicle);
determine, according to the second point cloud data of the each obstacle in all regions, a collision risk value, wherein the collision risk value represents the possibility of collision of the autonomous vehicle (see at least Fig. 3, [0009], and [0034]; multiple sampling times, each of which acquires 3D data (i.e., point cloud data) of each obstacle in the front and rear regions are used to determine the risk of collision between the object and the autonomous vehicle).
see at least [0066]-[0067]. Because all coordinate systems are interchangeable via mathematical translations, the use of one over another is considered a design choice and renders all coordinate systems obvious variants of one another. Therefore, one of ordinary skill in the art, before the time of filing, would recognize that the use of one coordinate system instead of another would be an obvious change in design choice.

Regarding claim 10, Matsuno, as evidenced by Trepagnier, renders obvious all of the limitations of claim 9. Additionally, Matsuno discloses wherein the origin of the relative coordinate system is a center point of the autonomous vehicle, an X-axis of the relative coordinate system is an central axis of the autonomous vehicle, a Y-axis of the relative coordinate system passes through the origin and is perpendicular to the X-axis, a Z-axis of the relative coordinate system passes through the origin, and the Z-axis of the relative coordinate system is perpendicular to both the X-axis and the Y-axis (see at least [0025]; a coordinate system is used which is equivalent and/or obvious variant to the claimed coordinate system, as evidenced at least by Trepagnier, as discussed below).
While Matsuno does not explicitly teach that the data is collected via a coordinate system with an origin at the center of a vehicle, Trepagnier teaches ways in which coordinate systems may be interchangeable between different coordinate systems; see at least [0066]-[0067]. Because all coordinate systems are interchangeable via mathematical translations, the use of one over another is considered a design choice and renders all coordinate systems obvious variants of one another. Therefore, one of ordinary skill in the art, before the time of filing, would recognize 

Regarding claim 11, Matsuno, as evidenced by Trepagnier, renders obvious all of the limitations of claim 9. Additionally, Matsuno discloses wherein the processor is further configured to: 
determine, according to the second point cloud data of the each obstacle, an obstacle speed of the each obstacle (see at least Fig. 3, [0009], and [0034]; multiple sampling times, each of which acquires 3D data (i.e., point cloud data) of each obstacle in the front and rear regions are used to determine the risk of collision between the object and the autonomous vehicle via speed calculations);  
determine, according to the obstacle speeds of all obstacles in the each region, a regional risk value of the each region (see at least Fig. 3, [0009], and [0034]; multiple sampling times, each of which acquires 3D data (i.e., point cloud data) of each obstacle in the front and rear regions are used to determine the risk of collision between the object and the autonomous vehicle via speed calculations in the front and rear (i.e., each region));  
determine, according to the regional risk values of all the regions, the collision risk value (see at least Fig. 3, [0056]-[0057], and [0062]; the risk is determined based on the risk in each region).

Regarding claim 12, Matsuno, as evidenced by Trepagnier, renders obvious all of the limitations of claim 11. Additionally, Matsuno discloses wherein the processor is further configured to: 
determine, according to the second point cloud data of the each obstacle on at least two frames, a displacement value of the each obstacle; 
determine, according to the displacement value of the each obstacle and times corresponding to the at least two frames, the obstacle speed of the each obstacle.

Regarding claim 13, Matsuno, as evidenced by Trepagnier, renders obvious all of the limitations of claim 11. Additionally, Matsuno discloses wherein the processor is further configured to: 
acquire the obstacle speed of the each obstacle on previous N frames after the first determination module determines, according to the second point cloud data of the each obstacle, the obstacle speed of the each obstacle, wherein N is a positive integer great than or equal to 1 (see at least [0034]; “n” is the number of sampling times comprising frames);  
correct, according to the obstacle speed of the each obstacle on the previous N frames, the obstacle speed of the each obstacle, to obtain a corrected obstacle speed of the each obstacle (see at least [0034]; the average is used to generate a more accurate or “corrected” obstacle speed).

Regarding claim 14, Matsuno, as evidenced by Trepagnier, renders obvious all of the limitations of claim 11. Additionally, Matsuno discloses wherein the processor is further configured to: 
perform a weighted calculation on the obstacle speeds of all obstacles in the each region to obtain the regional risk value of the each region (see at least [0038] and [0056]-[0057]; the regional risk is associated with the one obstacle in each region).

Regarding claim 15, Matsuno, as evidenced by Trepagnier, renders obvious all of the limitations of claim 11. Additionally, Matsuno discloses wherein the processor is further configured to: 
determine, according to the obstacle speeds of all obstacles in the each region, a test obstacle in the each region (see the application generally; one obstacle is identified in each of the rear and front of the vehicle (i.e., each region));  
acquire an actual distance and a safety distance of the test obstacle in the each region, wherein the actual distance represents the actual distance between the test obstacle and the autonomous vehicle, and the safety distance represents the safety distance between the test obstacle and the autonomous vehicle (see at least [0027] and [0039]; the actual distance Dr and Df of the obstacles in the front and rear of the vehicle are determined. Any time the change in distance becomes smaller than the initial calculation, it is considered unsafe. This is calculated by determining when the difference in velocity of the vehicle and the following or leading vehicle (i.e., distance between the vehicle and the front/rear obstacles) change such that they are getting closer to one another, and the risk value becomes larger than 1);  
determine a difference between the actual distance and the safety distance of the test obstacle in the each region as the regional risk value of the each region  (see at least [0027] and [0039]; the actual distance Dr and Df of the obstacles in the front and rear of the vehicle are determined. Any time the change in distance becomes smaller than the initial calculation, it is considered unsafe. This is calculated by determining when the difference in velocity of the vehicle and the following or leading vehicle (i.e., distance between the vehicle and the front/rear 

Regarding claim 16, Matsuno, as evidenced by Trepagnier, renders obvious all of the limitations of claim 11. Additionally, Matsuno discloses wherein the processor is further configured to: 
determine, according to the second point cloud data of the test obstacle in the each region, the actual distance of the test obstacle in the each region (see at least [0027]-[0028] and [0039]; the actual distance Dr and Df of the obstacles in the front and rear of the vehicle are determined. Any time the change in distance becomes smaller than the initial calculation, it is considered unsafe. This is calculated by determining when the difference in velocity of the vehicle and the following or leading vehicle (i.e., distance between the vehicle and the front/rear obstacles) change such that they are getting closer to one another, and the risk value becomes larger than 1. The acceleration and velocity of the vehicle, which may be autonomous, is also determined).

Regarding claim 17, Matsuno, as evidenced by Trepagnier, renders obvious all of the limitations of claim 11. Additionally, Matsuno discloses wherein the processor is further configured to: 
acquire an autonomous vehicle acceleration and an autonomous vehicle speed of the autonomous vehicle and acquire an obstacle acceleration of the test obstacle in the each region (see at least [0027]-[0028] and [0039]; the actual distance Dr and Df of the obstacles in the front and rear of the vehicle are determined. Any time the change in distance becomes ;
determine, according to the obstacle acceleration of the test obstacle in the each region, the obstacle speed of the test obstacle in the each region, and the autonomous vehicle acceleration and the autonomous vehicle speed, the safety distance of the test obstacle in the each region (see at least [0027]-[0028] and [0039]; the actual distance Dr and Df of the obstacles in the front and rear of the vehicle are determined. Any time the change in distance becomes smaller than the initial calculation, it is considered unsafe. This is calculated by determining when the difference in velocity of the vehicle and the following or leading vehicle (i.e., distance between the vehicle and the front/rear obstacles) change such that they are getting closer to one another, and the risk value becomes larger than 1. The acceleration and velocity of the vehicle, which may be autonomous, is also determined).

Regarding claim 18, Matsuno, as evidenced by Trepagnier, renders obvious all of the limitations of claim 11. Additionally, Matsuno discloses wherein the processor is further configured to: 
perform, according to a preset collision risk weight corresponding to the each region in a one-to-one relationship, a weighted calculation on the regional risk values of all the regions, to obtain the collision risk value (see at least [0038] and [0056]-[0057]; the regional risk is associated with the one obstacle in each region).

Regarding claim 19, Matsuno, as evidenced by Trepagnier, renders obvious all of the limitations of claim 11. Additionally, Matsuno discloses wherein the processor is further configured to: 
perform a calculation on the regional risk values of all the regions by adopting a linear judgment manner to obtain the collision risk value (see at least [0008]; an overall collision risk is calculated based at least on the front and rear vehicles (i.e., obstacles in the respective regions) which results in optimum positioning of the vehicle).

Regarding claim 20, Matsuno, as evidenced by Trepagnier, renders obvious all of the limitations of claim 1. Additionally, Matsuno discloses a storage medium, comprising: 
a readable storage medium and computer instructions, wherein the computer instructions are stored in the readable storage medium; and the computer instructions are configured to implement the collision detection method based on an autonomous vehicle according to claim 1 (see at least [0023] and [0051]; the control unit is considered a processor, because it executes program language, and data is capable of being stored which requires a memory).

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2005/0125155 which relates to recognizing obstacles on all four sides of a vehicle and determining the avoidance maneuver based on the risk level of each of the obstacles on each side of the vehicle; and
U.S. Pub. No. 2019/0310378 which relates to 3D point cloud segmentation for navigation purposes for an autonomous vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663